_.-.   -..




                     E       OWNEY         GENERAL
                                 TEXAS
                                                         R-462
                           AURTIN    1~.TExas
PRICE DANIEL
ATTORNEY
      GENERAL
                               June 23, 1947


 Hon. C. A..Poundr                   opinionNo. V-262
 CountyAttorney
 Chamber6County                      Re: Local option ntaturof
 Anahuac,Texan                           JurrticePrecincta,Num-
                                         bers 1, 2, 5 and 6 In
 Dear Mr. Pounds:                        ChambersCounty.

           You have requestedan opinionconcerningthe local option
 statusof JusticePrecinctsRumbers1, 2, 5 and 6 in ChambersCounty.
 Due to the fact that you have net forth the pertinentfact6 concerning
 each precinctin eeparateletters,and have requesteda reparateopinion
 on ~theatatua of each precinct,we shall considerthem In numericalorder.
 Your letter relatingto Ju6ticePrecinctNo. 1 18 aB follows:

           “In the year 1898, a local optionelectionwae held In
      JusticePrecinctHo. One of ChambersCounty,,Texas,   which
      resultedin the sale of intoxicatingliquorsbeing prohibi-
      ted thereinand in 1933 a local optionelectionwan held In
      said PrecinctNo. One to determinevhetheror hot the sale
      of 3.2 beer shouldbe legalizedwhich electionreeultedin
      prohibitingthe sale of such beer, and in 1936 a county-wide
      electionwas held in said ChambersCountyto determinewheth-
      er or not the rale of all alcoholicbeverageashouldbe le-
      galizedin said County,which electionrelrulted  in favor of
      legalizingthe Bale of mch beverages.

          “Pleasebe kind enoughto adviseme whetheror not said
      PrecinctNo. One shouldbe claaseda8 a wet area or a dry
      area.”

           We aamme throughoutthin opinionthat all election8referred
 to have been held in accordancewith the constitutional
                                                      and statutory
 requirement8in effectat the time of said electionsand that they are
 valid in all respects.

          The electionof 1898 which resultedin prohibitingthe male
 of intoxicatingliquorsin JurticePrecinctNo. 1 wae held under authority
 of ArticleXYI, Section20 of the Texas Constitutionas adopted In 1891.
 This provlalonwan aB follown:

          “The Legislatureshall at it.8firat seanionenact a law
      wherebythe qualifiedvoters of any county,justice’sprecinct,
      town, city (or such subdivisionof a countyam may be designated
                                                             ..-   ,--_




Hon. C. A. Pounds,page 2 (v-262)



    by the commissionerscourt of said county),may by a
    majorityvote, determinefrom time to time whetherthe
    sale of Intoxicatingliquorashallbe prohibitedwithin
    the prescribedlimits."

         ArticleXVI, Section20, aa above set out, remainedin effect
from l&l until 1919 when the prohibitionamendmentwas adopted. This
provision,in part, stated:

          "The manufacture,sale,barter and exchangein the
    State of Texas, of spirituous,vinour or malt liquorsor
    medicatedbitters capableof producingintoxication,  or
    any other intoxicantwhateverexcept, for medicinal,me-
    chanical,  scientificor sacrsmentalpurporen,are each
    and all herebyprohibited."

         The prohibitionamendmentof 1919 remainedin effect until August
26, 1933, when at en electionthe so-called"beer amendment"was adopted.
ArticleXVI, Section20, as adopted in 1933, provided:

         "Sec. 20 (a). The manufacture,sale,barter or ex-
    change in the State of Texas of spirituous,vinous or malt
    liquorsor medicatedbitters capableof producingintoxi-
    cation,or any other intoxicantwhateverexcept vinoue or
    malt liquorsof not more than three and two-tenthsper cent
    (3.2$)alcoholiccontentby weight, (exceptfor medicinal,
    mechsnical,scientificor sacramentalpurposes)are each
    and all hereby prohibited. The Legislatureshall enact
    laws to enforcethis Section,and may from time to time
    prescriberegulationsand limitationsrelativeto the
    manufacture,sale, barter,exchangeor possessionfor sale
    of vinous or malt li uore of not more than three and two-
    tenths per cent (3.23) alcoholiccontentby weight;pro-
    vided the Legislatureahall enact a law or laws whereby
    the qualifiedvoters of any county,justice'sprecinct,
    town or city,may, by a majorityvote of those voting,
    determinefrom time to time whetherthe sale for beverage
    purposesof vinous or malt liquorscontainingnot more
    than three and two-tenthsper cent (3.a) alcoholby
    weight shallbe prohibitedwithin the preecribedlimits;
    and providedfurtherthat in all countiesIn the State of
    Texas and in all politicalsubdivisions  thereof,wherein
    the sale of intoxicatingliquorshad been prohibitedby
    local optionelectionsheld under the laws of the State
    of Texas and in force at the time of the taking effectof
    Section20, Article 16, of the Constituticnof Texas, it
    shall continueto be unlawfulto manufacture,sell,barter
    or exchangein any such countyor in any such political
    subdivisionthereof,any spirituous,vfnous or malt liquors
    or medicatedbitters,capableof producingintoxicationor
    any other intoxicantwhatsoever,unless and until a majority
Eon. C. A. Pounds,page 3 (v-262)



    of the qualifiedvoters in said countyor politicalsub-
    divlaionthereofvoting in an electionheld for such pur-
    pose shall determineit to be lawfulto manufacture,sell,
    barter and exchangein said county or politicalsubdivision
    thereofvinous or malt liquorscontainingnot more than
    three and two-tenthsper cent (3.2$)alcoholiccontentby
    weight, and the provisionof this subsectionshall be self-
    enacting." (Emphasisadded.)

         The effectof this amendmentie best expressedin this language
appearingin the case of HouchinsP. Plainos,110 S. W. (2d) 549:

         "The effect of thia provisionwas to make the area of
    any county,justice'sprecinct,or town, or city,which was
    dry at the time the entire statebecame dry under the amend-
    ment of 1919, still dry territoryibut with the privilegeof
    becomingwet territoryas to vinous and malt liquorsof not
    more than three and &o-tenths per cent alcoholiccontentby
    60 voting at an electionheld in and for the exact area that
    had originallyvoted dry." (Nmphaalsaddad.)

          It appears,therefore,that upon the adoptionof the constitu-
tional amendmentin 1933, JusticePrecinctNo. 1 was preservedas a "dry"
area by virtue of the electionof 1898, which resultedin the prohibition
of intoxicatingliquors. However,ArticleXVI, Section20, as adopted
in 1933 gave to a justiceprecinctthe right to hold an electionfor the
purposeof determIningwhether or not vinous and malt liquorsof not more
than 3*2 per cent alcoholby weight shouldbe legalized. Under this au-
thorlt,v,,
         an electionwas held which resultedin JusticePrecinctNo. 1
mainta-i,ning
            its "dry" status.

          This amendmentof 1933 remainedin effectuntil August 24, 1935,
when at an election,ArticleXVI, Section20, was again amendedto read:

         "(a) The open saloon shallbe and is herebyprohibited.
    The Legislatureshall have the power, and it shall be its
    duty to definethe term 'opensaloon'and enact laws against
    such.

         "Subjectto the foregoing,the Legislatureshall have
    the power to regulatethe manufacture,sale, possessionand
    transportation of intoxicatingliquore,includingthe power
    to establisha State Monopolyon the sale of distilledliq-
    uors.

         "('+jTis,e
                  Legislatureshall enact a law or laws whereby
    tr,cqualifiedvoters of any county justice'sprecinctor in-
    corporatedtown or city, may, by a majorityvote of those
    votl,ng,determinefrom time to time whetherthe Sale of
                                                                .   ,   .-




Hon. C. A. Pounds,page 4 (v-262)



    intoxicatingliquorsfor beveragepurposesshall be prohibited
    or legalizedwithin the prescribedlimits~and such lava shall
    containproviaionafor voting on the sale of intoxicatingliq-
    uom of varioustypes and variousalcoholiccontent.

         “(c) In all countiee,justice’sprecinct6or incorporated
    towns or citieswhereinthe eale of intoxicatingliquorshad
    been prohibitedby local optionelectionsheld under the laws
    of the State of Texas snd in force at the tima of the taking
    effect of Section20, Article  XVI of the Conetitutionof Texas,
    it shall continueto be unlawfulto lllanufacture, sell,barter
    or exchangein any such county,justice’sprecinctor incorpo-
    rated town or city, any epirituoue,vinous or malt liquorsor
    medicatedbitters capableof producingintoxicationor any oth-
    er intoxicantswhatsoever,for beveragepurposesunless and un-
    til a majorityof the qualifiedvoters in such countyor poli-
    tical subdivisionthereofvoting in an electionheld for such
    purpose shall determinesuch to be lawful;providedthat this
    subsectionshall not prohibitthe sale of alcoholicbeverages
    containingnot more than 3.2 per cent alcoholby weight in
    cities,countiesor politicalsubdivision8    thereof in which
    the qualifiedrotere have voted to legalizesuch sale under
    the provisionsof Chapter1.16,Act# of the Regular Sessionof
    the 43rd Legislature.”

         This amendment,commonlyreferredto as the repealamendment,
is the conetitdionalproviuionwith reepectto local optionwhich ia
in effect at the presenttime. It is also the provisionunder which the
1936 county-wideelectionin ChambersCountywas held. We again refer
to languagein the case of Flouchins
                                  v. Plainos,supra,interpretingthe
amendmentof 1935:

         “By the terms of this amendmentthe entire State,as
    such, is again made wet as to all,Wcoxicating liquors;but
    with certainexceptionsand limitations. In effect,this
    amendmentcontainsprovisionswhich make any county,jus-
    tice’s precinct,or city, or town dry which was dry at the
    time it became effective. In other words, this amendment
    preservesthe status quo as to dry areas a8 they existed
    at the time it became effective. lt thereforepreserved
    as dry any county,justice’sprecinct,or city, or town
    which was dry when it went into effect. Of course,, any
    such area has the right to become wet by 80 voting at an
    electionlegallyorderedand held for that purposeunder
    presentlocal option statutes. In this connection,how-
    ever, we again note that such electionmust be held &
    the same area that originallyvoted dry.” (Emphasis
    added.)
Hon. c. A. Pounds,page 5 (v-262)



          In November,1935, less than three months after the adoption
of ArticleXVI, Section20, an non in effect,the Legislaturepassed the
Texas LiquorControlAct. Article I, Section23 of this Act, codified
a6 Article 666-23,Vernon'sPenal Code, defines"dry",  end "wet" areas
as follows:

         "Wheneverthe term 'dryarea" is used in this Act it
    shall mean and refer to all counties,justiceprecincts,
    incorporatedcitiesor towns whereinthe aale of alcoholic
    beverageshad been prohibitedby valid local optionelec-
    tions held under the laws of the State in force at the time
    of the taking effect of Section20, ArticleXVI, Constitu-
    tion of Texas in the year 1919. It likewiseshallmean and
    refer to any such areas where sale of such alcoholicbever-
    ages shallbe prohibitedunder the terms of this Act.

        "The term 'wet area' shall mean and refer to all other
    areas of the State . . . ."

          Under the constitutional
                                 and statutoryprovisionsabove set
out and under the Interpretation
                               given these variousprovisionsby the
courte,it appearsbeyond questionthat after the electionof 1933,
JusticePrecinctNo. 1 remaineda "dry" area. The next questionfor us
to determineis the effecton JusticePrecinctlo. 1 of the county-wide
electionheld in 1936.

          The appellatecourtsof Texas have uniformlyconstruedthe local
option electionprovisionsto protectthe "dry',statusof the smallersub-
divisionsof the whole. The earliestauthoritywe have found supporting
this contentionis the case of Aaron v. State, decidedby the Supreme
Court in 1895 and reportedin @ S. W. 267. Judge Hurt, speakingfor
the court in this case, used this language:

         "It appearsfrom the recordthat before the Bale was
    made an electionhad been held under the act of 1893 for
    the entire county,which resultedin the defeat of prohi-
    bition. It la contendedthis defeat abrogatedthe law in
    Precinct8. In otherwords, If local option is legallyin
    force in a precinct,made so by electionin that precinct,
    that a subsequentelection,held for the entire county,
    resultingagainstprohibition,has the effectto repeal or
    abrogatelocal option in that said precinct. To this propo-
    sitionwe cannotagree. By referenceto the variousprovi-
    sions of the local option statuteswe are informedthat the
    people of the entire county cannot expresstheir views upon
    this subjectso as to defeator repeallocal option in any
    sliodivisionof the county. Nor can the people of a precinct
    by a vote defeatprohibitionin any subdivisionof that pre-
    cinct,town or city. The countymay force prohibitionby a
HOG. c. A. pounds,page 6 (v-262)



    vote over precinctswhich are not in favor of it, and 80 may.
    precinctover cities,towns, or nubdivisionathereofthat max
    not be in favor of it, but cannotforce,by vote, repeal of
    it, in any town, city, or subdivieionthereof. The pe~ople of
    the county,outaideof the territoryto be affected,have no
    right to vote at all a8 to the law in that subdivieion.. s ."
    (&uphaaisours.)

         The Aaron caee hae been cited frequentlyin recent caaea. The
above languagewas quoted in the cane of Jacksonv. State, decidedby
the Court of CriminalAppeals in 1938 and reportedin 1.18S. V. (2d) 313.
Judge Graves,speakingfor the Court, eaid:

         "It has long been recognizedby this court'sdecisions
    that when the voters of any justiceprecincthave, through
    the medium of an electionproperlycalledin and for such
    precinct,or politicalsubdivisionof any county,determined
    by a majorityvote that the eale of intoxicatingliquor6
    ehallbe prohibitedin such precinctor other subdivieion,
    that it shall continueto be thue unlawfuluntil the voters
    of such precinctor qubdivisionmhall determineotherwiee.
    In other wordrr.intoxicatingliauors.once havingbeen voted
    out, can only be voted back-bya'majorityvote 02 the identi-
    cal territorythat had voted much liquor6out. To this ef-
    fect ie our holdingin the early case of Aaron v. State, 34
    Tex. Cr. R. 103, 29 S. U. 267, in which Judge Hurt said
    . . . ." (Emphasisours.)

          To the same effectare the ca8es of Griffinv. Tucker, decided
by the SupremeCourt in 1909 and reportedin 102 Tex. 420, 118 S.W. 635;
Go0dl.eGoodie Sandwich,Inc., v. State, decidedby the Dallas Court of
Civil Appeals in 1940, and reportedin,138 S. U. (2d) 906; Coker,County
Judge v. Kmeicik,decidedby the Commiseionof Appeals in 1935 and reported
in 87 S. W. (2d) 1076; Powell ve Smith,decidedby the Fort Worth Court of
Civil Appeals in 1936, and reportedin 90 S. W. (2d) 942.

         It is, therefore,the opinionof thin departmentthat the county-
wide local option electionof 1936 resultingin chambersCounty legalizing
all alcoholicbeveragesdid not affectthe "dry" status of JusticePre-
cinctX0. 1, and said precinctremained"dry'".

          Your letterwith respectto JusticePrecinctNo. 2 of Chambers
County is as follows:

         "In the year 1916 a local option election~a8 he.1.d
                                                          in
    JusticePrecinctNo. Two of ChambersCounty,Texas, which re-
    sultedin the sale of intoxicatingliquorsbeing prohibited
    therein;in 1933, a local option electionwas held in said
    PrecinctHo. Two to determinewhether or not the sale of 3.2
Hon. C. A. Pounds,page 7 (v-262)



    beer shouldbe legalized,Which electionresulteti. in,legaliz-
    ing the sale of such beer, and in 1936 a county-w& election
    was held in said Chamber8Countyto determinewhether or not
    the sale of all alcoholicbeveragesshouldbe legalized              in

    said County,which electionresultedin legalizingthe sale
    of such beverages.

         "Pleaeebe kind enoughto adviseme whetheror not aaid
    PrecinctNo. Two shouldbe classeda8 a wet area or a dry area."

          Subsection(c) of Section20 of ArticleXVI expresslyetatee
that the sale of alcoholicbeveragescontainingnot more than 3.2 per
cent alcoholby weight shall not be prohibitedin politicalsubdivisions
which had ~votedto legalizeeuch eale. This languageis quotedas fol-
lows:
         11
          . . . . providedthat this subsectionshall not prohibit
    the sale of alcoholicbeveragescontainingnot more than 3.2
    per cent alcoholby weight in cities,countieeor political
    subdivieions thereof in which the qualifiedvotershave voted
    to legalizesuch sale under the provieionsof Chapter11.6,
    Acts of the Regular Sessionof the 43rd Legislature."

          In additionto Article 666-23,Vernon'sPenal Code, already
quoted,the Texas LiquorControlAct containeda furtherprovisionwith
regardto local option status. This provisionia Article II, Section
2 of the above Act, codifi,ed
                            as Articl~e
                                      667-2 of Vernon'sPenal Code and
is,,in.part, as follows:
          1%
           . . .

             "lr.s,hallcontinueto be unlawfulto manufacture,sell,
    'barter,     or exchangein any county,,justice         precinct,or in-
     :cc,porated    ,z:j,ty or town any beer ex-ept in counties,justice
    pI-eCl.nCt,B,   or incorporated       ci.t!,esor towns whereinthe voters
    thereofhad not adoptedprohibit:ion              3y local optionelections
    held ,ILnder    the l~awsof the State of Texas a,n,d.     in,force at the
    rime of taking effect of Section20, Arttrl~e             1.6of the Consti-
    tu+ion of Texas in,.1919;exceptthat '.ncounties,juet;ice               pre-
    !'3nct.  8) or in.~o:rporwt.ed     cit.i.esCITfown8wherei,n a majorit~y of
    the    v&em     h,ii,ve voted   tro legdiw    :.hesale of beer in accord-
    ar;.ze   wit.'rt~h~1.oca.l    optiorl,prov,;sions of Chapter1.16,Acts cf
    the Regu.:.ar     Sessi,c:n   of the Forty-t,hird  Legislature,or in ac-
    cr,,rdance    vi?h the 7,:)   :a1 opt.:on  prr,vi,si~+ns,       32 t,o 40,
                                                           sect';.:,xs
    I,:,.?l !58~i,W)C,l.f Arki.,3e   I:,'of ELolmeBill No. ‘7, General Iavs of
    T~.x~s,Se-on.:1       ~a,lle,d SessIw of t&t-.  Fort:?-Pourt:L:
                                                                 :~?g,lElat
                                                                          'r:re
                                                                             ,
    i;rar:,v   ame:dmentsthereof,beer as hereIn def?.ned          may be manu-
    fac~tured,     distributedan3 sold as hereinprovi.ded.         e . ell
Hon. c. A. Pounds,page 8 (v-262)



          This provieion,aa does the constitutionalamendmentof 1935,
recognizesthe BtatuB of those Bubdivieionswhich had legalized3.2 beer
under the 1933 amendmentof the TeXaB Constitution.

         We direct your attentionto the case of Tilleraonv. State,
decidedby the Court of CriminalAppeals in 1942, and reportedin 159
s. w. (2d) 502. In this caee, a county-widelocal option electionhad
legalizedthe sale of 3.2 per cent beer in the county. The court used
thia language:

         “The definitionof a ‘dryarea’ and of a ‘wetarea’
    Seem to be relativeterma a8 Bet out in Subdivision23 of
    Art. 666, Vernon’sAnnotatedPenal Code, and from the
    facts stated in the foregoingquotationfrom the court’s
    qualificationof the bill it would appearto be the cor-
    rect conclusionthat Dallas County is a 'dryarea' &B to
    the Bale of whiskeyand other alcoholicbeveragescon-
    tainingmore than 3.2 per cent alcoholby weight. At the
    Bame time, it is a ‘wetarea’ a8 to beer and those liq-
    UOrB which do not containmore then 3.2 per cent of al-
    coholby weight.’

         In the case of Whitmirev. State, 94 S. W. (2d) 742, the Court
of CriminalAppeals,speakingthroughJudge Hawkins,said:

             "We call.attentionof proaecutoraand trial judges
    to tae fart ,that:             the descriptionin the indictmentor in-
    furmationof‘the i.iq:i                  s.)fsr as the sale, etc., of
    6 pi P :~i;~.i,5:a i,r,i~,.oxicat;i,~7,g   I,-? rpor   j~s concerned, and at the
    saue t;me '70"wet.              area" as it relatesto sales,etc., of
    m%lt l.iquor,           sl,t.hough       such li'$iormay be intoxicating,'

          From the facts preser&edi,nyour letterar:dunder the reaaon-
i.ngabove, it appearsthat JusticePrecinctNo. 2, under the amendment
of 1933 was preserveda8 a “dry-area” 3~ vj,rtu,eof an el~ection
                                                              held in
1916, and that at an el.ectionheld i,r:
                                      1933, under authorityof the 1933
amendment,that 3.2 per cent 'beerwas :.egalized.

          I:t. is,  therefore,the op.fnion of this Departmentthat JUstiCe
PrecinctRo. 2 of ChambersCounty ie a “dry area” as to the sale of whiskey
and other alrobolic    beveragescontai~ni.ngmore than 3.2 per cent alcohol
hy weight,and i.a    a "wet area" as to beer and those beverageswhich do
not c,:on?:aln,
             more than 3.2 per cent of iilcohol  by weight.

         Your letter settingforth the facts with respectto Justice
PrecinctNo. 5 of ChambersCounty is as follows:
  r..     I




Eon. C. A. Pounds,page 9 (v-262)



             "In the year 1913 a local optionelectionwa6 held in
        JusticePrecinctNo. Five of Chamber8County,Texas, which
        resultedin the Bale of intoxicatingliquorsbeing prohibi-
        ted therein;in 1933 a local optionelectionwas held in
        aaid PrecinctNo. Five to determinewhetheror not the Bale
        of 3.2 beer shouldbe legalized,which electionresultedin
        legalizingthe sale of such beer, and in 1936 a countywide
        electionwas held in eaid ChambersCountyto determine
        whether or not the aale of all alcoholicbeveragesshould
        be legalizedin aaid County,which electionreeulted  In le-
        galizingthe eale of much beveragea.

             "Pleasebe kind enoughto adviseme whetheror not
        8aid PrecinctNo. Five shouldbe ClaBBedas a wet area or a
        dry area."

          Under the same reasoningappliedin the case of JusticePrecinct
No. 2, we are of the opinionthat JusticePrecinctNo. 5 of Chambers County
is a 'dry" area as to the aale of whiskeyand other alcoholicbeverages
containingmore tban 3.2 per cent alcoholby weight,and a "wet" area a8
to beer and those beverageswhich do not containmore than 3.2 per cent
of alcoholby weight.

         Your letter concerningJusticePrecinctNo. 6 of ChambersCounty
is a8 follows:

              "In the year 1916, a local optionelectionwas held in
        JusticePrecinctNo. Six of ChambersCounty,Texas, which re-
         sultedin the sale of intoxicatingliquorsbeing prohibited
        therein;in 1933 a local optionelectionwas held in said
        PrecinctNo. Six to determinewhetheror not the sale of 3.2
        .beer should'belegalized,which electionresultedin legaliz-
         ing the sale of such beer, and in 1936 a countywideelection
        was held in said ChambersCountyto determinewhetheror not
        the sale of all alcoholicbeveragesshouldbe legalizedin
         said County,which electionresultedin legalizingthe sale
        of such beverages.

             "Pleasebe kind enoughto adviseme whetheror not said
        PrecinctNo. Six shouldbe classedaa a wet area or a dry
        area."
          It is the opinionof this departmentunder the authoritiescited
above that JusticePrecinctNo. 6 of Ch,anibersCounty,Texas, is a "dry"
area a8 to the sale of whiskeyand other alcohol~icbeveragescontaining
more than 3.2 per cent of alcoholby we,igh,ht,
                                            and a "wet" area as to beer
and those beverageswhich do not containmore than 3.2 per cent alcohol
by weight.
Hon. C. A. Pounds,page 10 (v-262)



                                 SUMMARY

                The county-wideelectionin ChambersCounty
      in 1936 which resultedin legalizingthe sale of all
      alcoholicbeveragesdid not affect the "dry" statusof
      JusticePrecinctNo. 1 of said County.

               JusticePrecinctsNoe. 2, 5 and 6 of Chambers
      Countywere "dry" areae as to the lraleof whiskeyand
      other alcoholicbeveragescontainingmore than 3.2 per
      cent alcoholby weight and "wet" areaa as to beer and
      those beverageswhich do not containmore than 3.2 per
      cent alcoholby weight,and the county-wideelection
      in ChambersCounty in 1936 did not affectthe Btatus
      of JusticePrecinctsNos. 2, 5 and 6.

                                               Yours very truly,

                                           AWORNEY GENERALOFTEXAS


                                           By /s/ ClarenceY. Mills
                                                  ClarenceY. Mills
                                                         Assistant.

CYM:rt:lm



            APPROVED:

            /s/ Price Daniel

            ATTORNEYGENERAL.